Citation Nr: 0912737	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to an initial evaluation in excess of 10 
percent prior to May 1, 2007, and 20 percent thereafter, 
for type II diabetes mellitus.

3.	Entitlement to an initial compensable evaluation for a 
skin condition of the arms, to include chloracne.

4.	Entitlement to an effective date prior to January 3, 2007, 
for the grant of a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

5.	Entitlement to an effective date prior to January 3, 2007, 
for Dependents' Educational Assistance (DEA) pursuant to 
38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2004 and May, June, August and October 
2007 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that, in the January 2008 substantive appeal, 
the Veteran's representative suggested the Veteran's 
hypertension is related to his service-connected diabetes 
mellitus.  It appears the Veteran's representative is seeking 
to file an informal claim for service connection for this 
disability.  As such, this issue is REFERRED to the RO for 
its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issue of entitlement to an initial compensable evaluation 
for a skin condition of the arm addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.	The Veteran's PTSD is manifested by no more than 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depression, irritability and chronic sleep impairment, 
with a Global Assessment of Functioning (GAF) score of 51, 
representing "moderate" symptoms.

2.	Prior to May 1, 2007, the Veteran's type II diabetes 
mellitus was manifested by no more than a restricted diet; 
required use of insulin or oral hypoglycemic medication is 
not demonstrated.

3.	As of May 1, 2007, the Veteran's type II diabetes mellitus 
is manifested by no more than the requirement for an oral 
hypoglycemic medication and restricted diet; required 
regulation of activities due to diabetes mellitus is not 
demonstrated.

4.	The Veteran was substantially and gainfully employed on a 
full-time basis through January 2, 2007.

5.	It is not factually ascertainable, prior to January 3, 
2007, that the Veteran was unemployable solely due to his 
service-connected disabilities.

6.	The Veteran has been found to be totally disabled as of 
January 3, 2007; thus an earlier effective date for the 
grant of entitlement to DEA under Chapter 35 is precluded 
by law.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.	The criteria for an evaluation in excess of 10 percent 
prior to May 1, 2007, and 20 percent thereafter, for type 
II diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2008).

3.	The criteria for an effective date prior to January 3, 
2007, for entitlement to TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

4.	The criteria for an effective date prior to December 15, 
2000, for the award of DEA benefits have not been met. 38 
U.S.C.A. §§ 3501, 3510, 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400, 3.807(a), 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decisions in May and June 
2007.  The RO's March 2007 notice letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

With respect to the Veteran's claim concerning the effective 
date of his TDIU rating, the March 2007 VCAA notice letter 
explained the criteria governing effective dates for award of 
entitlement to TDIU.  Moreover, the Veteran has been afforded 
the opportunity to present evidence and argument with respect 
to the claim for an earlier effective date.  The Veteran has 
received all proper notice, and has had a meaningful 
opportunity to participate in the development of this claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.159; see also Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding the notice required for an increased compensation 
claim..  A May 2008 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Omaha VA 
Medical Center (VAMC) have also been obtained.  The Veteran 
has not identified any additional records that should be 
obtained prior to a Board decision.  The Veteran was afforded 
VA examinations in April and October 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding 
the Board should consider the appropriateness of a staged 
rating in increased rating claims where entitlement to 
compensation has already been established).




PTSD

The Veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  Under this diagnostic code, a 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's PTSD does not meet the criteria for an evaluation 
in excess of 50 percent at any time during the appeal period.  
In this regard, an April 2007 VA examination report indicates 
that the Veteran's PTSD is characterized as moderate, 
manifested by major depression, irritability and chronic 
sleep impairment with recurrent nightmares two to three per 
week.  As will be discussed in more detail below, such 
symptoms indicate some occupational and social impairment; 
however, they do not warrant a disability rating in excess of 
50 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximated a 
70 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he suffered from 
frequent panic attacks, delusions, or obsessive rituals.  In 
fact, the April 2007 VA examination report does not suffer 
from hallucinations or panic attacks.  With respect to memory 
loss, the April 2007 VA examination report notes the Veteran 
has normal remote, recent and immediate memory.  Finally, no 
mention is made in the evidence of record of any obsessional 
rituals congruent with a higher evaluation.  

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  The April 2007 VA 
examination report indicates the Veteran appeared clean, 
neatly groomed and appropriately dressed.  The Board also 
observes that there is no evidence of record to indicate the 
Veteran suffered from any speech impairment.  Indeed, the 
April 2007 VA examination report notes the Veteran was 
cooperative and friendly with clear speech.  Finally, the 
April 2007 VA examination report notes the Veteran to be 
oriented to time, person and place and understands the 
outcome of behavior.

With regard to the Veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
April 2007 VA examination report notes the Veteran has a 
markedly diminished interest or participation in significant 
activities and has a feeling of detachment from others.  
However, the Board observes the April 2007 VA examination 
report also indicates the Veteran has been married to his 
current wife for six years and maintains a good relationship 
with his family.  Thus, the Board concludes that although the 
Veteran may have some relationship difficulties, he is 
capable of maintaining successful relationships.  Therefore, 
the Veteran's impairment in this area was not significant 
enough to warrant a 70 percent rating.

Finally, the Board observes higher evaluations contemplate 
suicidal and homicidal ideation or a persistent danger of 
hurting himself or others.  However, the Board observes there 
is no evidence the Veteran suffers from such symptoms.  In 
this regard, the record indicates the Veteran does not suffer 
from suicidal or homicidal ideation, poor impulse control or 
episodes of violence.

Also of record is the Veteran's Global Assessment Functioning 
(GAF) score.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

According to the April 2007 VA examinatin report, the 
Veteran's GAF score is currently 51.  GAF scores ranging 
between 51 and 60 are assigned when there are moderate 
symptoms (like flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  As such, in viewing the 
evidence of record in its entirety, including the GAF score 
of 51, the Board finds that the Veteran's overall disability 
picture continues to most closely approximate that 
contemplated by a 50 percent evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the appellant is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As a final note, the Board acknowledges the Veteran's 
contention that his major depressive disorder should be 
evaluated separately from his PTSD.  See, e.g., August 2007 
notice of disagreement.  However, the Board observes the 
April 2007 VA examination report reflects the Veteran's PTSD 
and depressive disorder are intertwined and inseparable.  As 
such, separate evaluations for the two disorders is not in 
order.  See 38 C.F.R. § 4.17 (2008) (the evaluation of the 
same manifestation under different diagnoses is to be 
avoided).

Overall, the Board concludes that the evidence discussed 
above, to include the GAF score, supports no more than a 50 
percent rating.  The Board has considered whether the record 
supports a staged rating in accordance with Hart, supra.  
However, the Veteran's overall disability picture during the 
entire appeal period does not warrant a higher rating in 
excess of 50 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 50 percent, and therefore, this rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Type II Diabetes Mellitus

The Veteran has been assigned an initial evaluation of 10 
percent prior to May 1, 2007, and 20 percent thereafter, for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  Under that diagnostic code, a 
10 percent evaluation is warranted where diabetes mellitus is 
manageable by restricted diet only.  A 20 percent disability 
evaluation is assigned for diabetes mellitus requiring 
insulin and restricted diet; or, an oral hypoglycemic agent 
and restricted diet.  Id.

A 40 percent evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  "Regulation of activities," is defined in 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."  Id.  

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his diabetes mellitus, either prior to or as of May 1, 2007.  
In this regard, the record indicates the Veteran was first 
prescribed Metformin, an oral hypoglycemic, on May 1, 2007.  
Prior to this date, there is no evidence to indicate the 
Veteran was prescribed an oral hypoglycemic.  As such, an 
evaluation in excess of 10 percent is not warranted prior to 
May 1, 2007.

As of May 1, 2007, the record demonstrates that his diabetes 
mellitus requires a daily oral hypoglycemic and a restricted 
diet.  However, the Board finds that the competent medical 
evidence does not demonstrate that any restriction of the 
Veteran's activities is medically required.  In fact, as 
reflected in February 2007 VAMC treatment notes, the Veteran 
was encouraged to increase his physical activity as a means 
of controlling his diabetes mellitus.  When evidence exists 
that the appellant has been encouraged to be more physically 
active, such medical documentation "contradicts any 
assertion that the appellant was being advised to limit his 
strenuous activity."  See Camacho v. Nicholson, 21 Vet. App. 
360 (2007).  In addition, the October 2007 VA examination 
report specifically indicates that there is no medical 
restriction of the Veteran's activities due to his service-
connected diabetes mellitus.

The Board must consider whether the evidence demonstrates 
entitlement to a higher evaluation based on all applicable 
criteria.  However, the Board concludes that the evidence of 
record does not demonstrate a disability picture that more 
closely approximates a 60 or 100 percent evaluation.  In this 
regard, there is no indication that he has experienced 
episodes ketoacidosis or hypoglycemic reactions necessitating 
hospitalization.  Additionally, there is no evidence of 
record that he requires twice a month visits to his diabetic 
care provider.  

Finally, there is no indication that his diabetes mellitus is 
manifested by any complications that would not be compensable 
if separately evaluated, or that he has had progressive loss 
of weight and strength.  In this regard, the Board observes 
the Veteran's representative has asserted that the Veteran's 
diabetes mellitus has caused, or in the alternative, 
aggravated his hypertension or erectile dysfunction.  
However, the Board notes the October 2007 VA examiner found 
the Veteran's hypertension and coronary artery disease were 
not caused or aggravated by his diabetes mellitus.  Further, 
the October 2007 VA examiner found the Veteran's erectile 
dysfunction is far more likely due to his long history of 
poorly controlled high blood pressure and coronary artery 
disease.  As such, the Board finds that a separate evaluation 
for these conditions as part of the diabetic process is not 
warranted.

In light of the evidence discussed above, the Board finds 
that the Veteran's disability picture for diabetes mellitus 
more closely approximates that contemplated by a 10 percent 
evaluation prior to May 1, 2007, and 20 percent thereafter.  
In this regard, there is no competent evidence the Veteran's 
diabetes mellitus required insulin or an oral hypoglycemic 
prior to May 1, 2007, nor is there evidence of medically 
required regulation of activities subsequent to this date.  
In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  However, as a preponderance of the evidence is 
against the assignment of a higher initial evaluation, such 
rule does not apply and the claim must be denied.  


II.	Earlier Effective Date

TDIU

The effective date rules for an increased compensation claim 
apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000), see also Norris v. West, 12 Vet. App. 413 (1999).  
Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a Veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, solely by reason of service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).  TDIU benefits are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
TDIU benefits; if there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The Board does not have the authority to assign an 
extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by non- service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

The record reflects that the Veteran met the threshold 
combined disability evaluation necessary for TDIU on February 
5, 2004.  Effective that date, the Veteran had a combined 
service-connected disability evaluation of 80 percent.  
However, the evidence does not show that he was unemployable 
due to service-connected disability at that time. 

The record reflects that the Veteran submitted his claim for 
TDIU benefits on February 20, 2007.  In support of his claim, 
the Veteran submitted an application for increased 
compensation based on unemployability, VA Form 21-8940, which 
noted that he was last employed on a full-time basis on 
January 2, 2007.  Further, the Board observes the Veteran's 
previous employer, Auto Systems Experts Inc., submitted VA 
Form 21-4192, Request for Employment Information In 
Connection With Claim for Disability Benefits, in June 2007.  
According to the Veteran's previous employer, the Veteran 
worked 9 hours a day and 45 hours a week as a manager prior 
to his separation.  His last day of work was January 2, 2007.  
Finally, the Veteran's employer did not report that the 
Veteran had lost any time during the twelve-month period 
prior to his separation due to disability.

The Veteran's claim for entitlement to TDIU was granted by a 
June 2007 rating decision.  A subsequent July 2007 rating 
decision awarded an effective date of January 3, 2007, the 
day following the Veteran's separation from his previous 
employer.  There is no evidence of record to indicate the 
Veteran was unable to maintain substantial and gainful 
employment prior to this date, as the record indicates the 
Veteran was employed on a full-time basis for approximately 
12 years prior to his separation with no indication of any 
time lost due to disability in the previous twelve-month 
period. 

In this case, the evidence does not demonstrate that the 
Veteran's service-connected disabilities caused impairment of 
sufficient severity to produce unemployability prior to 
January 3, 2007.  As of that date, however, his disabilities 
both met the applicable percentage requirement and caused 
unemployability based on the evidence of record.  Thus, the 
proper effective date is January 3, 2007, the date 
entitlement arose.  38 C.F.R. § 3.400(o)(1).  For the reasons 
discussed above, the preponderance of the evidence is against 
the Veteran's claim for an earlier effective date for 
entitlement to TDIU.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

DEA

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will 
have basic eligibility if the following conditions are met: 
(1) The Veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
Veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the Veteran's death; or (4) the 
Veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2008).

With regard to the Veteran's claim for an effective date 
prior to January 3, 2007, for the grant of basic eligibility 
to DEA benefits, the Board finds that pursuant to 38 U.S.C.A. 
Chapter 35, the Veteran was found to have a permanent total 
service-connected disability when he was granted TDIU 
effective January 3, 2007.

Except as provided in subsections (b) and (c), effective 
dates relating to awards under Chapters 30, 31, 32, and 35 of 
this title or Chapter 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113.

Accordingly, because the Veteran was found to have a 
permanent total service-connected disability when he was 
granted entitlement to a TDIU rating effective January 3, 
2007, entitlement to basic eligibility to Chapter 35 
Dependents' Educational Assistance must also be effective 
January 3, 2007.  Although the Veteran may contend that he is 
entitled to an earlier effective date for Chapter 35 
Dependents' Educational Assistance, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
such benefits are clear and specific.  The Board is bound by 
these criteria.  38 U.S.C.A. §§ 503, 7104 (West 2002).  As 
such, the Veteran's claim must be denied.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

An initial evaluation in excess of 10 percent prior to May 1, 
2007, and 20 percent thereafter, for type II diabetes 
mellitus is denied.

An effective date prior to January 3, 2007, for the grant of 
TDIU is denied.

An effective date prior to January 3, 2007, for the grant of 
DEA pursuant to 38 U.S.C.A. Chapter 25 is denied.


REMAND

The RO granted service connection for a skin condition of the 
arms and assigned a noncompensable evaluation by a December 
2004 rating decision.  The Veteran submitted a timely Notice 
of Disagreement (NOD) with the initial evaluation assigned in 
January 2005.  The RO has not issued a statement of the case 
(SOC) to the Veteran which addresses his NOD.  The United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that the proper course of action when a timely 
notice of disagreement has been filed is to remand the matter 
to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Appropriate action, including issuance of a statement of the 
case, is now necessary with regard to this issue.  38 C.F.R. 
§ 19.26 (2008).  The Veteran will then have the opportunity 
to file a timely substantive appeal if he wishes to complete 
an appeal. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of entitlement to an initial 
compensable evaluation for a skin 
condition of the arms, to include 
chloracne.  All appropriate appellate 
procedures should then be followed.  The 
Veteran should be advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


